 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN MATIAS TORRES,                              CASE NO. 1:16-cv-01525-LJO-JLT (PC)
12                        Plaintiff,                   ORDER LIFTING STAY;
13
               v.                                      ORDER DENYING PLAINTIFF’S MOTION
14                                                     FOR SETTLEMENT CONFERENCE;
      CONNIE GIPSON, et al.,
15                                                     ORDER GRANTING DEFENDANTS’
                          Defendants.                  MOTION FOR AMENDED SCHEDULING
16                                                     ORDER; AND
17
                                                       AMENDED DISCOVERY AND
18                                                     SCHEDULING ORDER

19                                                     (Docs. 87, 89)
20
21            Following Defendants’ motion for summary judgment for failure to exhaust
22   administrative remedies, the Court vacated the dates set forth in the Discovery and Scheduling
23   Order and stayed discovery pending resolution of the motion. (See Docs. 64, 77.) The Court
24   denied the defendants’ motion. (Docs. 81, 86.) Defendants now move for an amended scheduling
25   order.
26            In addition, Plaintiff has filed a motion to set this case for a settlement conference. (Doc
27   89.) Defendants, for their part, continue to believe that a settlement conference would not be
28
 1   fruitful. (Doc. 90.) Because all parties are not in agreement to participate in the conference,

 2   Plaintiff’s motion will be denied. Based on the foregoing, the Court ORDERS that:

 3          1. The discovery stay is LIFTED;

 4          2. Defendants’ motion for an amended scheduling order is GRANTED. The Discovery

 5               and Scheduling Order (Doc. 52) is amended as follows:

 6                  a. All discovery, including filing motions to compel, SHALL be completed no

 7                      later than January 29, 2020;

 8                  b. Any pre-trial dispositive motions SHALL be filed no later than April 1,

 9                      2020;

10          3. Plaintiff’s motion for a settlement conference is DENIED.

11
     IT IS SO ORDERED.
12

13      Dated:     October 21, 2019                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
